Citation Nr: 0120029	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-06 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to July 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.  In that decision, the RO 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran withdrew his personal hearing 
request in November 2000. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected disabilities include: 
status post left patella resection and femur fracture with 
retained pin and rod with degenerative changes, rated as 20 
percent disabling; a chronic lumbosacral strain and lumbar 
spine degenerative disc disease, rated as 20 percent 
disabling; shortening of the left leg, rated as 10 percent 
disabling; and residual scars of the left thigh and knee, 
rated as zero percent disabling; with a combined rating of 40 
percent.

3.  The veteran has a high school education.  He has had 
employment as a truck driver and as an electronics 
technician.  

4.  The veteran last worked in February 1991. 

5.  The veteran's service-connected disabilities preclude all 
forms of substantially gainful employment consistent with his 
educational background and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.14, 4.16 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service-connected disabilities stem from a 
September 1957 in-service motorcycle accident, in which he 
fractured his left femur and left patella.  The veteran 
underwent insertion of an intramedullary rod into the left 
femur and his left patella was surgically removed.  The 
veteran has a reported history of increasing back, hip and 
knee pain, as a result of his service-connected disabilities.

The record reflects that the veteran was employed as a field 
technician from 1981 to 1989 and his position was terminated 
for the convenience of the company.  In 1990 he was employed 
as a truck driver, and his employment ended when the contract 
was terminated in 1991.  His salary for the twelve month 
period preceding his most recent termination was $8,782.

In a March 1997 examination report from the veteran's VA 
treating physician to the Social Security Administration, the 
examiner stated that the veteran was permanently disabled, 
could not work and was unemployable.  The examiner reported 
that the veteran had lumbar degenerative disc disease and 
degenerative joint disease.  Calcification and ossification 
of the left knee was noted.  Sensory loss in the left thigh 
was noted as well. 

The veteran was found to be eligible for Social Security 
disability based in part upon the veteran's treating 
physician's report, and other VA medical records. 

In a subsequent July 1997 VA examination, the examiner noted 
some limitation of motion of the knee, back and hip.  With 
regard to the knee and hip, radiological findings included 
degenerative changes in the knee and femur.  The impression 
was status post patellectomy with residual bony fragments.  
Significant ossification of the quadriceps tendon and 
calcification of the lateral head to the gastrocnemius tendon 
were also noted in the veteran's left knee.  Neurologically, 
the veteran was noted to have impaired left lower extremity 
motor strength and impaired left leg sensation.  The examiner 
reported that the veteran had experienced increasingly severe 
left knee and hip pain since the 1957 accident and traumatic 
degenerative arthritis was believed to be the cause of the 
continuing left knee and hip pain. 

In addition to the knee and hip pain, the examiner also noted 
that the veteran's lower back pain had increased in severity 
throughout the 1990s.  Chronic lumbosacral strain and lumbar 
spine degenerative disc disease were believed to be the cause 
of the veteran's lower back pain.  Radiological findings 
included evidence of mild degenerative disc disease at T12-L1 
and L1-L2, a well as some narrowing of the posterior 
intervertebral disc spaces at the remaining lumbar levels.  
Mild facet arthropathy was noted at L4-L5.  Some cupping of 
vertebral body end plates was noted at multiple levels, 
reportedly suggestive of some mild compression deformities.

The examiner opined that the veteran's left knee 
osteoarthritis together with his left leg shortening and 
associated gait disturbances were at least a contributory 
cause of the veteran's chronic lumbosacral strain and lumbar 
spine degenerative disc disease.

In the report of a July 1999 examination conducted for the VA 
by a fee basis examiner, the examiner noted that the 
veteran's sensory ability was decreased slightly over the 
left lower extremity scar region.  Mild limitation of motion 
was noted in the veteran's knee and hip.  The examiner 
reported that the veteran experienced pain, fatigue, 
weakness, and lack of endurance with or without repeated use 
of the knee.  The major impact on function was continual pain 
without relief.  With regard to the veteran's spine, 
dextrarotoscoliosis was noted to be present, although, the 
noted range of motion limitation was considered not to be 
related to pain, but rather a cascaded reaction from lumbar 
dysfunction.  Painful motion with muscle spasm in the 
lumbosacral area was also noted.  

The examiner reported that the veteran was limited by short 
left leg syndrome with additional limitation from right 
sacral torsion and dysfunction creating bilateral sciatica 
with moderate weakness and dysparesia. 

During the examination, the veteran reported that he was 
utilizing a Tens unit and that the unit controlled the pain 
with good result, keeping the constant pain bearable.  The 
examiner stated that veteran's reported symptoms occur 
constantly, with pain ranging from at best, uncomfortable to 
distressing, to horrible excruciating pain.  Rest from 
activities helped, although flare-ups occurred.  Oral 
medication aided control of the pain, but the veteran 
reported that lying on his right side with his knees drawn up 
with a pillow was more effective.  It was reported that such 
symptomatology completely stopped the veteran's ability to 
perform activities of daily living.  

Upon reviewing of the veteran's service-connected 
disabilities, the examiner opined that the veteran was no 
longer capable of performing any but very restricted light 
work.  The examiner stated that the veteran wore a brace for 
ambulation, and could not perform light housework, or cook 
for himself.  He could dress and drive a car, but could not 
scrub floors or vacuum.  Stair climbing was slow and painful.  
The veteran could not lift or carry a shovel.  His condition 
was considered complicated by dextrarotoscoliosis with lumbar 
involvement contributory and secondary to short left leg 
contribution as the initial primary source and degenerative 
arthritis secondarily contributing.  The condition was 
thought to further weaken the veteran's walking and standing 
ability.  The veteran's excessive heart rate (tachycardia) 
was considered appropriate to his level of pain.

Duty to Assist

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the VA's duty to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  See 38 U.S.C.A. § 5103A, 5107 (West Supp. 2001).  
Since these legislative changes serve to eliminate the 
"gatekeeping" function in the VA claims process imposed by 
the standard for a well-grounded claim, see, e.g., Hensley v. 
West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is of 
the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Thus, given that the changes 
articulated in the new legislation are less stringent than 
the function served by requiring a claimant to establish a 
well-grounded claim, the Board determines that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

The claims file contains the veteran's service medical 
records and post service medical records.  All indicated 
available records were procured.  The veteran underwent 
recent VA examinations in July 1997 and July 1999 pertinent 
to his claim.  The record indicates that the examiners had 
access to radiological evidence, and noted his subjective 
complaints when making their assessments.  In March 2000, the 
RO explained the basis for its denial of TDIU.  The RO also 
noted the evidence reviewed, and regulations relevant to the 
matter at issue.  There is no indication that any relevant 
evidence is presently outstanding.  Accordingly, the Board 
finds that all the facts have been developed to the extent 
possible, and that the dictates of 38 U.S.C.A. § 5103A have 
been satisfied as to the issue on appeal.

Pertinent Law & Criteria

The veteran is seeking a total disability rating based on 
individual unemployability.  VA regulations allow for the 
assignment of a total disability rating when a veteran has 
service-connected disabilities with certain combinations of 
ratings, and that veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If the veteran 
has two or more service-connected disabilities, the total 
rating may be considered if at least one disability is 
ratable at 40 percent or more, and the combined rating is 70 
percent or more.  If the veteran has only one service-
connected disability the total rating may be considered if 
that disability is rated as 60 percent or more. 38 C.F.R. § 
4.16(a).  Even when the ratings of the veteran's service-
connected disabilities do not meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), a total rating 
may nonetheless be assigned under certain conditions, on an 
extraschedular basis, if the veteran is unable to secure and 
follow a substantially gainful occupation because of service-
connected disabilities.  38 C.F.R. § 4.16(b).

For the purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. 38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a fact found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination. 38 C.F.R. § 
4.16(a).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2000).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability. 
38 C.F.R. § 4.18 (2000).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating. 38 C.F.R. § 4.19 (2000).

A claim for TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).  Entitlement to a total 
compensation rating must be based solely on the impact of the 
veteran's service-connected disability on his ability to keep 
and maintain substantially gainful work, without regard to 
advancing age. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2000).  The test is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed. 
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Moreover, the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332.  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment. Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).

Analysis

Because the veteran's only service-connected disabilities are 
his status post left patella resection and femur fracture 
with retained pin and rod with degenerative changes, rated as 
20 percent disabling; his chronic lumbosacral strain and 
lumbar spine degenerative disc disease, rated as 20 percent 
disabling; his shortening of the left leg, rated as 10 
percent disabling; and his residual scars of the left thigh 
and knee, rated as 0 percent disabling, the initial rating 
percentage criteria for assignment of a total disability 
rating based on individual unemployability are not met. 38 
C.F.R. § 4.16(a) (2000).

Although the veteran has not met the percentage requirements 
set out in 38 C.F.R. § 4.16(a), as stated previously, a claim 
for TDIU "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for 
TDIU because of 'subjective' factors that the 'objective' 
rating does not consider." Vettese, 7 Vet. App. at 34-35.  
The provisions of 38 C.F.R. § 4.16(b) thus allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 38 
C.F.R. §§ 3.321, 4.16(a). 

The evidence indicates that the veteran is not presently 
employed and that his employment history has not provided him 
work experience in an office setting.  In 1997, a VA 
physician reported to Social Security Administration that 
that the veteran was permanently disabled and as a result of 
degenerative joint disease of the left knee, traumatic injury 
to the left knee and degenerative disc disease of the lumbar 
spine, could not work.  When evaluating the veteran's 
service-connected disabilities in 1999, a VA examiner 
determined that the veteran could do only very restricted 
light work, and could not lift a shovel or perform household 
chores without pain.  The Board is of the opinion that very 
light restricted work would not more than marginal 
employment.  The Board also notes that the determination by 
the Social Security Administration that the veteran is 
disabled was based primarily on his service-connected 
disabilities.  Accordingly, giving due consideration to the 
"benefit of the doubt doctrine", the evidence indicates 
that the veteran is presently unable to maintain gainful 
employment as a result of his service-connected disabilities.  
The Board finds that unemployability due to service-connected 
disabilities is reasonably shown.  As a result, the Board 
grants the claim for a total rating based on individual 
unemployability.


ORDER

Entitlement to a total rating for compensation purposes, 
based on individual unemployability due to service-connected 
disabilities, is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.




		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 



